DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Application Number 16/949,808 filed on 11/15/2020.  
Claims 1-9 are currently pending and have been examined. 
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 04/01/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Pub. No. 2016/0318518 A1) in view of Solyom (U.S. Pub. No. 2015/0266488 A1).
Regarding Claim 1:
Suzuki teaches:
A method for autonomously operating a following vehicle in a vehicle train together with a vehicle driving ahead of the following vehicle with respect to a direction of travel, the method comprising:, (“a travel control apparatus according to an aspect of the present invention is configured to perform an overtaking travel on a host vehicle with a vehicle travelling ahead as an overtaking target vehicle during autonomous driving of the host vehicle.” (Suzuki: Summary – 6th paragraph))
a front-mounted sensor, directed forwards with respect to the direction of travel, of the following vehicle,, (“The external sensor 2 is a detection device that detects an external situation which is surroundings information of the host vehicle. The external sensor 2 includes at least one of a camera, radar, and a laser imaging detection and ranging (LIDAR). The camera is an imaging device that images the external situation of the vehicle.” (Suzuki: Detailed Description – 28th paragraph) “The camera is, for example, provided on the inside of windshield of the vehicle.” (Suzuki: Detailed Description – 30th paragraph) Examiner Note: The examiner is interpreting the windshield of the car to be directed forwards with respect to the direction of travel of the following vehicle.)
at least one of a distance of the following vehicle from a lateral lane boundary,, (“determines whether or not the overtaking operation is appropriate based on a positional relationship with respect to a lane in which the host vehicle travels during the overtaking operation.” (Suzuki: Background – 2nd paragraph, FIG. 4) Examiner Note: The examiner is interpreting the host vehicle to be the following vehicle in this case as it is considered the overtaking vehicle 90.)
a distance between the following vehicle and the vehicle driving ahead,, (“the distance between the front vehicle and the overtaking target vehicle” (Suzuki: Detailed Description – 48th paragraph))
at least one of a distance of the vehicle driving ahead from the lateral lane boundary,, (“determines whether or not the overtaking operation is appropriate based on a positional relationship with respect to a lane in which the host vehicle travels during the overtaking operation.” (Suzuki: Background – 2nd paragraph, FIG. 4) Examiner Note: The examiner is interpreting the host vehicle to be the following vehicle in this case as it is considered the overtaking vehicle 90.)
a distance between the vehicle driving ahead and the following vehicle,, (“the distance between the front vehicle and the overtaking target vehicle” (Suzuki: Detailed Description – 48th paragraph))
Suzuki does not teach but Solyom teaches:
acquiring first route information with, (“The host vehicle may receive information on e.g. available routes, obstacles and traffic information via the communication arrangement.” (Solyom: Background – 5th paragraph))
wherein the first route information includes, (“The host vehicle may receive information on e.g. available routes, obstacles and traffic information via the communication arrangement.” (Solyom: Background – 5th paragraph) Examiner Note: The examiner is interpreting the received information to be first route information in this case.)
and a relative position of the following vehicle to the vehicle driving ahead;, (“Some of the systems may monitor the vehicle surroundings in order to control a host vehicle position relative a road on which the host vehicle drives, and may further determine positions and/or velocities of surrounding objects, such as other vehicles” (Solyom: Background – 3rd paragraph))
operating the following vehicle on the basis of the first route information;, (“and a control arrangement, arranged to control steering and velocity of the host vehicle based on information received from the sensors,” (Solyom: Summary – 11th paragraph))
acquiring second route information, (“the vehicle system further comprises a navigation system arranged to provide the autonomous drive arrangement with information on available routes in a road network surrounding the host vehicle and to allow a vehicle operator to input a preferred route. Since the vehicle system further comprises a navigation system, wherein the vehicle operator can input a preferred route, the vehicle system may suggest alternative routes to a preferred route” (Solyom: Summary – 42nd and 43rd paragraphs) Examiner Note: The examiner is interpreting the alternative route information to be the second route information in this case.)
with a rear-mounted sensor, directed rearwards with respect to the direction of travel, of the vehicle driving ahead,, (“As illustrated in FIG. 1 a, sensors 5 may be arranged at any position in/on the host vehicle 1 from where detection of an interior or exterior condition is possible. Sensors 5 may for example be arranged at a vehicle front-, side and/or rear portion, at a vehicle grille, bumpers, rear-view-mirrors and/or a windshield. Some sensors 5 may be arranged in or near a vehicle compartment, chassis, motor, drivetrain and/or wheels. The sensor 5 position may depend on the type of sensor. For example, a camera sensor 5 a and/or a lidar sensor 5 c may be arranged at the inside of the windshield, while one or more radar sensors 5 b may be arranged in the grille and/or bumpers.” (Solyom: Detailed Description – 78th paragraph, FIG. 1))
wherein the second route information includes, (“the vehicle system further comprises a navigation system arranged to provide the autonomous drive arrangement with information on available routes in a road network surrounding the host vehicle and to allow a vehicle operator to input a preferred route. Since the vehicle system further comprises a navigation system, wherein the vehicle operator can input a preferred route, the vehicle system may suggest alternative routes to a preferred route” (Solyom: Summary – 42nd and 43rd paragraphs) Examiner Note: The examiner is interpreting the alternative route information to be the second route information in this case.)
and a relative position of the following vehicle to the vehicle driving ahead;, (“Some of the systems may monitor the vehicle surroundings in order to control a host vehicle position relative a road on which the host vehicle drives, and may further determine positions and/or velocities of surrounding objects, such as other vehicles” (Solyom: Background – 3rd paragraph))
transmitting the second route information to the following vehicle;, (“the vehicle system further comprises a navigation system arranged to provide the autonomous drive arrangement with information on available routes in a road network surrounding the host vehicle and to allow a vehicle operator to input a preferred route. Since the vehicle system further comprises a navigation system, wherein the vehicle operator can input a preferred route, the vehicle system may suggest alternative routes to a preferred route” (Solyom: Summary – 42nd and 43rd paragraphs) Examiner Note: The examiner is interpreting the alternative route information to be the second route information in this case.)
and when a substitute criterion is present,, (“the vehicle system is arranged to activate, by the autonomous drive arrangement, at least one first countermeasure” (Solyom: Summary – 25th paragraph) Examiner Note: The examiner is interpreting the countermeasure to be the substitute criterion.)
operating the following vehicle on the basis of the second route information., (“According to some embodiments the vehicle system further comprises a navigation system arranged to provide the autonomous drive arrangement with information on available routes in a road network surrounding the host vehicle and to allow a vehicle operator to input a preferred route. Since the vehicle system further comprises a navigation system, wherein the vehicle operator can input a preferred route, the vehicle system may suggest alternative routes to a preferred route, if it is determined that the preferred route is associated with sensor unavailability. Hereby the vehicle system may provide autonomous drive functions along the alternative route,” (Solyom: Summary – 42nd and 43rd paragraphs) Examiner Note: The examiner is interpreting the alternative route information to be the second route information in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suzuki with these above aforementioned teachings from Solyom in order to create a safe and user-friendly method for autonomous operation of a vehicle in a lane. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suzuki’s method for autonomous operation of a following vehicle in a vehicle train with Solyom’s vehicle system and method for increasing safety and/or comfort during autonomous driving in order to avoid “unplanned stops of the autonomous vehicle and a short preparation time for manual driving” (Solyom: Background – 7th paragraph) as they “may be annoying and/or stressful for the driver.” (Solyom: Background – 7th paragraph) Therefore, combining both Suzuki and Solyom would “increase at least one of safety and comfort during autonomous driving of a host vehicle, eliminating or at least reducing the problems and/or drawbacks” (Solyom: Summary – 9th paragraph) of unexpected/sudden manual operation of the vehicle.
Regarding Claim 2:
Suzuki in view of Solyom as shown in the rejection above, discloses the limitations of claim 1. Suzuki further teaches:
[...] detection of the vehicle driving ahead by the following vehicle; […], (“Including a preceding vehicle travelling in front of the host vehicle, a vehicle in front of the preceding vehicle may be detected as the detects vehicles around the host vehicle.” (Suzuki: Detailed Description – 29th paragraph))
[…] and/or detection of a control signal produced by the vehicle driving ahead by the following vehicle., (“The travel control unit 15 automatically controls the travelling of the vehicle based on the travel plan generated by the travel plan generation unit 14. The travel control unit 15 outputs the control signal in response to the travel plan to the actuator 8. In this way, the travel control unit 15 controls the travelling of the vehicle such that the vehicle autonomously travels in accordance with the travel plan.” (Suzuki: Detailed Description – 57th paragraph, FIG. 5) Examiner Note: The examiner is interpreting the vehicle receiving the control signal and being controlled by the travel control unit to be the vehicle driving ahead of the following vehicle such as, for example, vehicle 91 in FIG. 5.)
Suzuki does not teach but Solyom teaches:
The method according to claim 1, wherein the substitute criterion is met in one or more of the following cases: operational failure of the front-mounted sensor of the following vehicle;, (“The vehicle system then activates one or more countermeasures to the expected sensor unavailability.” (Solyom: Summary – 36th paragraph) Solyom further includes a description on how the sensors might operationally unavailable/defective and states ““A sensor may be considered to be unavailable if the performance of the sensor is below a threshold level. When the sensor performance is below the threshold level, input from the sensor may not be robust and/or accurate to such an extent that the sensor input may be used for the autonomous drive functions.” (Solyom: Summary – 19th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the countermeasure to be the substitute criterion.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suzuki with these above aforementioned teachings from Solyom in order to create a safe and user-friendly method for autonomous operation of a vehicle in a lane. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suzuki’s method for autonomous operation of a following vehicle in a vehicle train with Solyom’s vehicle system and method for increasing safety and/or comfort during autonomous driving in order to avoid “unplanned stops of the autonomous vehicle and a short preparation time for manual driving” (Solyom: Background – 7th paragraph) as they “may be annoying and/or stressful for the driver.” (Solyom: Background – 7th paragraph) Therefore, combining both Suzuki and Solyom would “increase at least one of safety and comfort during autonomous driving of a host vehicle, eliminating or at least reducing the problems and/or drawbacks” (Solyom: Summary – 9th paragraph) of unexpected/sudden manual operation of the vehicle.
Regarding Claim 3:
Suzuki in view of Solyom as shown in the rejection above, discloses the limitations of claim 1. Suzuki does not teach but Solyom teaches:
The method according to claim 1, wherein the second route information is only transmitted to the following vehicle, (“the vehicle system further comprises a navigation system arranged to provide the autonomous drive arrangement with information on available routes in a road network surrounding the host vehicle and to allow a vehicle operator to input a preferred route. Since the vehicle system further comprises a navigation system, wherein the vehicle operator can input a preferred route, the vehicle system may suggest alternative routes to a preferred route” (Solyom: Summary – 42nd and 43rd paragraphs) Examiner Note: The examiner is interpreting the alternative route information to be the second route information in this case.)
[…] when the substitute criterion is present., (“the vehicle system is arranged to activate, by the autonomous drive arrangement, at least one first countermeasure” (Solyom: Summary – 25th paragraph) Examiner Note: The examiner is interpreting the countermeasure to be the substitute criterion.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suzuki with these above aforementioned teachings from Solyom in order to create a safe and user-friendly method for autonomous operation of a vehicle in a lane. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suzuki’s method for autonomous operation of a following vehicle in a vehicle train with Solyom’s vehicle system and method for increasing safety and/or comfort during autonomous driving in order to avoid “unplanned stops of the autonomous vehicle and a short preparation time for manual driving” (Solyom: Background – 7th paragraph) as they “may be annoying and/or stressful for the driver.” (Solyom: Background – 7th paragraph) Therefore, combining both Suzuki and Solyom would “increase at least one of safety and comfort during autonomous driving of a host vehicle, eliminating or at least reducing the problems and/or drawbacks” (Solyom: Summary – 9th paragraph) of unexpected/sudden manual operation of the vehicle.
Regarding Claim 4:
Suzuki in view of Solyom as shown in the rejection above, discloses the limitations of claim 1. Suzuki further teaches:
The method according to claim 1, wherein the vehicle driving ahead is additionally detected by the following vehicle., (“Including a preceding vehicle travelling in front of the host vehicle, a vehicle in front of the preceding vehicle may be detected as the detects vehicles around the host vehicle.” (Suzuki: Detailed Description – 29th paragraph))
Regarding Claim 5:
Suzuki in view of Solyom as shown in the rejection above, discloses the limitations of claim 4. Suzuki further teaches:
The method according to claim 4, wherein the detection takes place, (“Including a preceding vehicle travelling in front of the host vehicle, a vehicle in front of the preceding vehicle may be detected as the detects vehicles around the host vehicle.” (Suzuki: Detailed Description – 29th paragraph))
Suzuki does not teach but Solyom teaches:
[…] based on an evaluation of the first route information., (“In order to provide autonomous drive functions, the host vehicle or systems thereof depends on the information received through the sensors and/or the communication arrangement.” (Solyom: Background – 6th paragraph) Examiner Note: The examiner is interpreting an evaluation of the information received through the sensors to take place in order to provide autonomous drive functions.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suzuki with these above aforementioned teachings from Solyom in order to create a safe and user-friendly method for autonomous operation of a vehicle in a lane. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suzuki’s method for autonomous operation of a following vehicle in a vehicle train with Solyom’s vehicle system and method for increasing safety and/or comfort during autonomous driving in order to avoid “unplanned stops of the autonomous vehicle and a short preparation time for manual driving” (Solyom: Background – 7th paragraph) as they “may be annoying and/or stressful for the driver.” (Solyom: Background – 7th paragraph) Therefore, combining both Suzuki and Solyom would “increase at least one of safety and comfort during autonomous driving of a host vehicle, eliminating or at least reducing the problems and/or drawbacks” (Solyom: Summary – 9th paragraph) of unexpected/sudden manual operation of the vehicle.
Regarding Claim 6:
Suzuki in view of Solyom as shown in the rejection above, discloses the limitations of claim 4. Suzuki further teaches:
The method according to claim 4, wherein the detection comprises, (“Including a preceding vehicle travelling in front of the host vehicle, a vehicle in front of the preceding vehicle may be detected as the detects vehicles around the host vehicle.” (Suzuki: Detailed Description – 29th paragraph))
[…] acquiring a recognition signal of the vehicle driving ahead., (“The LIDAR detects surrounding vehicles and an obstacle using light. The LIDAR transmits the light to the surroundings of the vehicle, measures the distance to the reflection point by receiving the light reflected from the obstacle, and then, detects the surrounding vehicles and the obstacle.” (Suzuki: Detailed Description – 32nd paragraph))
Regarding Claim 7:
Suzuki in view of Solyom as shown in the rejection above, discloses the limitations of claim 4. Suzuki further teaches:
The method according to claim 4, wherein the following vehicle is operated in such a manner that the latter forms a vehicle train with the vehicle driving ahead, (“The preceding vehicle travelling immediately in front of the host vehicle is set as the overtaking target vehicle. However, in a case where vehicles are travelling in front of the preceding vehicle in a row, a leading vehicle of the plurality of vehicles travelling in a row may be set as an overtaking target vehicle.” (Suzuki: Detailed Description – 66th paragraph, FIG. 5) Examiner Note: The examiner is interpreting the host vehicle to form a vehicle chain/train with the vehicle travelling immediately in front of the host vehicle based on FIG. 5 and the configuration of the vehicles on the road.)
[…] when the latter is detected., (“Including a preceding vehicle travelling in front of the host vehicle, a vehicle in front of the preceding vehicle may be detected as the detects vehicles around the host vehicle.” (Suzuki: Detailed Description – 29th paragraph))
Regarding Claim 8:
Suzuki in view of Solyom as shown in the rejection above, discloses the limitations of claim 1. Suzuki further teaches:
The method according to claim 1, wherein a camera is used as a front- mounted sensor and/or as a rear-mounted sensor., (“The external sensor 2 is a detection device that detects an external situation which is surroundings information of the host vehicle. The external sensor 2 includes at least one of a camera, radar, and a laser imaging detection and ranging (LIDAR). The camera is an imaging device that images the external situation of the vehicle.” (Suzuki: Detailed Description – 28th paragraph) Suzuki further includes how the sensors may be placed in the frontward direction of the vehicle, more specifically, on the inside of the windshield and states “The camera is, for example, provided on the inside of windshield of the vehicle.” (Suzuki: Detailed Description – 30th paragraph)
Regarding Claim 9:
Suzuki in view of Solyom as shown in the rejection above, discloses the limitations of claim 1. Suzuki further teaches:
[…] a safety criterion is present., (“The travel plan generation unit 14 generates the travel plan such that the vehicle can travel while satisfying standards such as safety, regulatory compliance, and driving efficiency on the target route. Here, it is needless to say the travel plan generation unit 14 generates the target trajectory of the vehicle so as to avoid a contact with obstacles based on the situation of the obstacles around the vehicle.” (Suzuki: Detailed Description – 51st paragraph, FIG. 1))
Suzuki does not teach but Solyom teaches:
The method according to claim 1, wherein the following vehicle is only operated on the basis of the second route information when,, (“According to some embodiments the vehicle system further comprises a navigation system arranged to provide the autonomous drive arrangement with information on available routes in a road network surrounding the host vehicle and to allow a vehicle operator to input a preferred route. Since the vehicle system further comprises a navigation system, wherein the vehicle operator can input a preferred route, the vehicle system may suggest alternative routes to a preferred route, if it is determined that the preferred route is associated with sensor unavailability. Hereby the vehicle system may provide autonomous drive functions along the alternative route,” (Solyom: Summary – 42nd and 43rd paragraphs) Examiner Note: The examiner is interpreting the alternative route information to be the second route information in this case.)
[…] in addition to the substitute criterion, […], (“the vehicle system is arranged to activate, by the autonomous drive arrangement, at least one first countermeasure” (Solyom: Summary – 25th paragraph) Examiner Note: The examiner is interpreting the countermeasure to be the substitute criterion.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suzuki with these above aforementioned teachings from Solyom in order to create a safe and user-friendly method for autonomous operation of a vehicle in a lane. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suzuki’s method for autonomous operation of a following vehicle in a vehicle train with Solyom’s vehicle system and method for increasing safety and/or comfort during autonomous driving in order to avoid “unplanned stops of the autonomous vehicle and a short preparation time for manual driving” (Solyom: Background – 7th paragraph) as they “may be annoying and/or stressful for the driver.” (Solyom: Background – 7th paragraph) Therefore, combining both Suzuki and Solyom would “increase at least one of safety and comfort during autonomous driving of a host vehicle, eliminating or at least reducing the problems and/or drawbacks” (Solyom: Summary – 9th paragraph) of unexpected/sudden manual operation of the vehicle.
Response to Arguments
Applicant’s arguments filed on April 1st, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
The 35 U.S.C. 112(b) rejections set forth in the Non-Final Rejection mailed on December 13, 2021 have been withdrawn as the “Amendments” and “Remarks” filed by the Applicant on April 1, 2022 satisfactorily overcome these rejections.  
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught either in Suzuki or Solyom as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Suzuki mentions “determines whether or not the overtaking operation is appropriate based on a positional relationship with respect to a lane in which the host vehicle travels during the overtaking operation.” (Suzuki: Background – 2nd paragraph, FIG. 4) Consequently, the host vehicle is interpreted to be the following vehicle in this case as it is considered to be the overtaking vehicle 90 overtaking a preceding vehicle, therefore addressing the Applicant’s added amendment of “at least one of a distance of the following vehicle from a lateral lane boundary” in claim 1. Furthermore, Suzuki states “the distance between the front vehicle and the overtaking target vehicle” (Suzuki: Detailed Description – 48th paragraph), thus addressing “a distance between the following vehicle and the vehicle driving ahead”.
On the other hand, Solyom mentions “The host vehicle may receive information on e.g. available routes, obstacles and traffic information via the communication arrangement.” (Solyom: Background – 5th paragraph) Subsequently, the combination of Suzuki’s addressing of the distance of the following vehicle from a lateral lane boundary and distance between the following vehicle and vehicle driving ahead with Solyom’s mention of the received information (interpreted to be first route information in this case) addresses the Applicant’s added amendment of “wherein the first information includes”. Similarly, Solyom mentions “the vehicle system further comprises a navigation system arranged to provide the autonomous drive arrangement with information on available routes in a road network surrounding the host vehicle and to allow a vehicle operator to input a preferred route. Since the vehicle system further comprises a navigation system, wherein the vehicle operator can input a preferred route, the vehicle system may suggest alternative routes to a preferred route” (Solyom: Summary – 42nd and 43rd paragraphs). In doing so, Solyom’s addresses the added amendments of “wherein the second route information includes” as the alternative route information is interpreted to be the second route information in this case. Finally, Solyom references “Some of the systems may monitor the vehicle surroundings in order to control a host vehicle position relative a road on which the host vehicle drives, and may further determine positions and/or velocities of surrounding objects, such as other vehicles” (Solyom: Background – 3rd paragraph), thus addressing “and a relative position of the following vehicle to the vehicle driving ahead”. Therefore, the combination of Suzuki and Solyom addresses the first and second route information and their inclusion of the distance of the vehicle driving ahead from the lateral lane boundary, the distance between the vehicle driving ahead and the following vehicle, and the relative position of the following vehicle to the vehicle driving ahead.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667